DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the application filed on March 24, 2020
Claims 1-20 is under examination.

Claim Objections
Claims 8 and 9 is objected to because of the following informalities:  “,;”  “scond”
“,;”  “scond”  Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4-12, 14-18 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sarkar et al. (USP: 2013/0170350).


obtaining, by a packet sending device, detection indication information from a first network device (Paragraph 0010, 0041 receiving a packet identifying at least one application level characteristic of the packet modifying quality of service parameters of the packet based on the application level characteristic); 
sending, by the packet sending device, a detection packet to a packet receiving device based on the detection indication information (Paragraph 0010, 0020, 0038, 0050 -0052,0069 sending the packet to a destination with modified quality of service (QoS) parameters. The QoS management system is intended to detect specific application traffic flows and other policy conditions such as network congestions, usage, volume, rate, subscriber information, physical location, date, time and other like information to allow the system to obtain a macro perspective of the network and the traffic flow); 
receiving, by the packet receiving device, the detection packet from the packet sending device (Paragraph 0038, 0050-0053 The QoS management system is intended to detect specific application traffic flows and manipulate the QoS parameters by, for example, moving the associated flows to a more appropriate bearer or tunnel to match the traffic flows' QoS requirements0070); and 
detecting the quality of service of the service based on the detection packet (Paragraph 0052-0056, 0064 The QoS management system received the packets  and the packets are detected. The QoS management system manipulates the associated QoS parameters of the packets containing the data. The QoS change the tunnel endpoint identification associated with the packets). 

As per Claim 2 Sarkar teaches the method of claim 1, wherein the detection indication information comprises a detection type which indicates a type of quality of service detection (Paragraph 0016, 0048, 0049  the method for managing quality of service further determines the type of data within the packet after identifying the application level protocol. This type of flow would generally need a better QoS than other types of HTTP packets. The information on the flow characteristics is used to find what type of QCI is preferred or required for this flow, for example, jitter, latency, bandwidth requirement.). 


As per Claim 4 Sarkar teaches the method of claim 1, wherein the detection indication information comprises a service type of the service (Paragraph 0004, 0041, 0048 A set of QoS parameters, often referred to as a QoS Class Index (QCI), which describe the type of service). 

As per Claim 5 Sarkar teaches the method of claim 1, wherein the detection indication information comprises a sending period of the detection packet (Paragraph 0043-0045, 0085, 0087 A logging module  is responsible for logging functions of the QoS management system like system start, down time, the QoS system  sends diameter message authentication authorization request (AAR). The AAR message may contain the service information needed, such as media type, media format, flow description, priority indication etc.). 

As per Claim 6 Sarkar teaches the method of claim 1, wherein the detection indication information comprises a service flow identifier of the service, and wherein the service flow identifier indicates a service flow of the service (Paragraph 0037- 0039, 0041, 0050 The flow policy identify policy requirements for identified traffic flows based on the static or dynamic information. The QoS management systems and methods described herein are able to identify an IP flow and are intended to better optimize traffic by being located and/or administrated within the network and not at an end-point of the network. quality of service (QoS) also includes a flow policy determination designed to determine if a policy is applicable to the packet. In some cases the flow policy). 

As per Claim 7 Sarkar teaches the method of claim 1, further comprising associating, by the packet sending device, the detection indication information with a service flow of the service (Paragraph 0050, 0087 The traffic flow is inspected by the QoS system. When the QoS determines that the traffic flow would benefit from being reprioritized, for example enhanced QoS is detected (based on parameters detected by the QoS system, for example the signature and other DPI techniques), the QoS management system. The flow policy determination module is included in this example of the QoS management module to identify policy requirements for identified traffic flows based on the static or dynamic information available in the system.). 

As per Claim 8 Sarkar teaches the method of claim 7, wherein the packet sending device comprises a terminal, a user plane function entity, a gateway, or a gateway user plane entity (Paragraph 0004 connection between a user's network equipment and a Packet Data Network Gateway (PGW). ) and the service flow comprises a service aggregation flow or a service subflow,; (Paragraph 0004, 0006 A flow specification that describes the maximum bitrate (MBR) and/or guaranteed bitrate (GBR) of the aggregate traffic flow through the EBS bearer); or the packet sending device comprises an access device and the service flow comprises a service aggregation flow, and wherein associating the detection indication information with the service flow of the service comprises first steps or second steps, wherein the first steps comprise: determining, by the packet sending device, the service flow of the service based on the detection indication information; generating, by the packet sending device, a context of the detection packet based on the detection indication information (Paragraph 0041-0046, 0048 According to policies that may be predefined and stored in the QoS, traffic flows identified as services that should receive a different QoS treatment than they are currently receiving may be moved to another bearer or tunnel. By being located between the endpoints of the traffic flow, the QoS management system may see and inspect GTP-C traffic. The QoS is designed to monitor and maintain accurate state of the EPS bearers created, their tunnel endpoint identification (TEID) and the QoS parameters associated with the bearers. By inspecting GTP--User Data Tunneling (GTP-U) payload, a tunneling protocol); and storing, by the packet sending device, the context of the detection packet into a context of the service flow of the service, and wherein the second steps comprise: determining, by the packet sending device, the service flow of the service based on the detection indication information; and generating, by the packet sending device, a context of the detection packet based on the detection indication information, wherein the context of the detection packet comprises a service flow identifier of the service (Paragraph  0004, 0039, 0048 for example, the Packet Data Network Gateway (PGW), the Serving Gateway (SGW), eNodeB, and the like, the QCI points to more detailed pre-configured QoS attributes, for example, maximum delay, residual error rate, etc. These QoS attributes characterize the type of transport service provided ). 

As per Claim 9 Sarkar teaches the method of claim 7, wherein the packet sending device comprises an access device, wherein the service flow comprises a service subflow, and wherein associating the detection indication information with the service flow of the service comprises first steps or second steps, wherein the first steps comprise: determining, by the packet sending device based on the detection indication information, a service aggregation flow to which the service flow of the service belongs; generating, by the packet sending device, a context of the detection packet based on the detection indication information; and storing, by the packet sending device, the context of the detection packet into a local context of the service aggregation flow, and wherein the scond steps comprise: determining, by the packet sending device based on the detection indication information, a service aggregation flow to which the service flow (Paragraph 0037, 0039, 0087 the QoS system sends diameter message authentication authorization request (AAR) to the PCRF 24. The AAR message may contain the service information needed, such as media type, media format, flow description, priority indication etc. provide different QoS parameters by, for example, redirecting detected application traffic to a bearer with higher or lower QoS parameter. The switching of the bearer. The QoS management system and methods may vary by network operator since the policy conditions, types and tiers of subscribers and traffic may also vary. The systems and methods are also intended to adapt to changes in policy and usage patterns. The systems and methods described herein are adapted to provide different QoS parameters by, for example, redirecting detected application traffic to a bearer with higher or lower QoS parameter. ). 

As per Claim 10 Sarkar teaches a detection system for detecting a quality of service of a service, wherein the detection system comprises (Paragraph 0026 FIG. 2 illustrates an example of a QoS management system): 
a packet sending device configured to:
 obtain detection indication information from a first network device (Paragraph 0010, 0041 receiving a packet identifying at least one application level characteristic of the packet modifying quality of service parameters of the packet based on the application level characteristic); and 
send a detection packet to a packet receiving device based on the detection indication information (Paragraph 0010, 0020, 0038, 0050 -0052,0069 sending the packet to a destination with modified quality of service (QoS) parameters. The QoS management system is intended to detect specific application traffic flows and other policy conditions such as network congestions, usage, volume, rate, subscriber information, physical location, date, time and other like information to allow the system to obtain a macro perspective of the network and the traffic flow); and 
a packet receiving device configured to: 
receive the detection packet from the packet sending device  (Paragraph 0038, 0050-0053 The QoS management system is intended to detect specific application traffic flows and manipulate the QoS parameters by, for example, moving the associated flows to a more appropriate bearer or tunnel to match the traffic flows' QoS requirements0070); and
 detect the quality of service of the service based on the detection packet(Paragraph 0052-0056, 0064 The QoS management system received the packets  and the packets are detected. The QoS management system manipulates the associated QoS parameters of the packets containing the data. The QoS change the tunnel endpoint identification associated with the packets). 

(Paragraph 0016, 0048, 0049  the method for managing quality of service further determines the type of data within the packet after identifying the application level protocol. This type of flow would generally need a better QoS than other types of HTTP packets. The information on the flow characteristics is used to find what type of QCI is preferred or required for this flow, for example, jitter, latency, bandwidth requirement.). 

As per Claim 12 Sarkar teaches the detection system of claim 10, wherein the detection indication information comprises a detection type which indicates a type of a quality of service detection(Paragraph 0004, 0041, 0048 A set of QoS parameters, often referred to as a QoS Class Index (QCI), which describe the type of service). 

As per Claim 14 Sarkar teaches the detection system of claim 10, wherein the detection indication information comprises a service type of the service(Paragraph 0004, 0041, 0048 A set of QoS parameters, often referred to as a QoS Class Index (QCI), which describe the type of service). 

15. The detection system of claim 10, wherein the detection indication information comprises a sending period of the detection packet (Paragraph 0043-0045, 0085, 0087 A logging module  is responsible for logging functions of the QoS management system like system start, down time, the QoS system  sends diameter message authentication authorization request (AAR). The AAR message may contain the service information needed, such as media type, media format, flow description, priority indication etc.). 

16. The detection system of claim 10, wherein the detection indication information comprises a service flow identifier of the service, and wherein the service flow identifier indicates a service flow of the service (Paragraph 0037- 0039, 0041, 0050 The flow policy identify policy requirements for identified traffic flows based on the static or dynamic information. The QoS management systems and methods described herein are able to identify an IP flow and are intended to better optimize traffic by being located and/or administrated within the network and not at an end-point of the network. quality of service (QoS) also includes a flow policy determination designed to determine if a policy is applicable to the packet. In some cases the flow policy). 

As per Claim 17 Sarkar teaches a packet sending device comprising:
 at least one processor (Paragraph 0043 contain a storage or memory component as well as a processor); and 
a memory configured to store computer-executable instructions, which when executed by the at least one processor, cause the packet sending device to (Paragraph 0043contain a storage or memory component as well as a processor): obtain detection indication information from a first network device(Paragraph 0010, 0020, 0038, 0050 -0052,0069 sending the packet to a destination with modified quality of service (QoS) parameters. The QoS management system is intended to detect specific application traffic flows and other policy conditions such as network congestions, usage, volume, rate, subscriber information, physical location, date, time and other like information to allow the system to obtain a macro perspective of the network and the traffic flow); and 
send a detection packet to a packet receiving device based on the detection indication information, wherein the detection packet is for detecting a quality of service of a service(Paragraph 0052-0056, 0064 The QoS management system received the packets  and the packets are detected. The QoS management system manipulates the associated QoS parameters of the packets containing the data. The QoS change the tunnel endpoint identification associated with the packets). 

As per Claim 18 Sarkar teaches the packet sending device of claim 17, wherein the detection indication information comprises a detection type, and wherein the detection type indicates a type of a quality of service detection  (Paragraph 0016, 0048, 0049  the method for managing quality of service further determines the type of data within the packet after identifying the application level protocol. This type of flow would generally need a better QoS than other types of HTTP packets. The information on the flow characteristics is used to find what type of QCI is preferred or required for this flow, for example, jitter, latency, bandwidth requirement.). 

(Paragraph 0050, 0087 The traffic flow is inspected by the QoS system. When the QoS determines that the traffic flow would benefit from being reprioritized, for example enhanced QoS is detected (based on parameters detected by the QoS system, for example the signature and other DPI techniques), the QoS management system. The flow policy determination module is included in this example of the QoS management module to identify policy requirements for identified traffic flows based on the static or dynamic information available in the system.).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 3, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sarkar et al.  (USP 2013/0170350) in view of Zhai (USP 2007/0242620). 

As per Claim 3 Sarkar teaches the method of claim 2, However Sarkar may not explicitly disclose wherein the detection type is loopback detection (Paragraph ). 
Zhai discloses wherein the detection type is loopback detection (Paragraph 0031, 0054 The loopback request packet passes the detection,the sender sends the loopback request packet constructed according to Table 1 carrying the Timestamp Sent, the BIP 16 and the sequence number; upon receiving the loopback request packet, the receiver detects the validity according to the BIP 16 carried in the loopback request packet and detects whether the frame loss occurs according to the sequence number carried in the loopback request packet. the unidirectional frame delay parameter may be obtained according to the Timestamp Sent carried in the loopback request packet and the time when the receiver receives the loopback request packet). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sarkar to include loopback detection as taught by Zhai for reliability, to ensure that the performance parameter measurement packet may be a loopback request packet or a loopback reply packet. (See Zhai Paragraph 0022).

However Sarkar may not explicitly disclose wherein the detection type is loopback detection. 
Zhai discloses wherein the detection type is loopback detection (Paragraph 0031, 0054 The loopback request packet passes the detection,the sender sends the loopback request packet constructed according to Table 1 carrying the Timestamp Sent, the BIP 16 and the sequence number; upon receiving the loopback request packet, the receiver detects the validity according to the BIP 16 carried in the loopback request packet and detects whether the frame loss occurs according to the sequence number carried in the loopback request packet. the unidirectional frame delay parameter may be obtained according to the Timestamp Sent carried in the loopback request packet and the time when the receiver receives the loopback request packet). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sarkar to include loopback detection as taught by Zhai for reliability, to ensure that the performance parameter measurement packet may be a loopback request packet or a loopback reply packet. (See Zhai Paragraph 0022).

As per Claim 19 Sarkar teaches the packet sending device of claim 18, However Sarkar may not explicitly disclose wherein the detection type is loopback detection .
Zhai discloses wherein the detection type is loopback detection (Paragraph 0031, 0054 The loopback request packet passes the detection,the sender sends the loopback request packet constructed according to Table 1 carrying the Timestamp Sent, the BIP 16 and the sequence number; upon receiving the loopback request packet, the receiver detects the validity according to the BIP 16 carried in the loopback request packet and detects whether the frame loss occurs according to the sequence number carried in the loopback request packet. the unidirectional frame delay parameter may be obtained according to the Timestamp Sent carried in the loopback request packet and the time when the receiver receives the loopback request packet). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sarkar to include loopback detection as taught by Zhai for reliability, to ensure that the performance parameter measurement packet may be a loopback request packet or a loopback reply packet. (See Zhai Paragraph 0022).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (See form 892).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED ALI whose telephone number is (571) 270-3681.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SYED ALI/Primary Examiner, Art Unit 2468